Fourth Court of Appeals
                               San Antonio, Texas
                                      May 13, 2016

                                  No. 04-14-00888-CR

                                 Harold James HARRIS,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 384759
                     The Honorable John D. Fleming, Judge Presiding


                                     ORDER

        Appellant’s Unopposed Motion for Stay of Mandate is GRANTED. Pursuant to Texas
Rule of Appellate Procedure 18.2, we ORDER issuance of the mandate stayed for a period of
ninety days to permit the timely filing of a petition for writ of certiorari.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court